Citation Nr: 1127723	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970, from July 1970 to July 1972, from November 1972 to November 1974, and from October 1975 to October 1977.  The Veteran had additional service in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's request for service connection for bilateral hearing loss and tinnitus.  This matter was previously before the Board in February 2010 when the Board remanded the case for additional development of the medical evidence of record.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary of the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Board sincerely regrets the additional delay, further remand is required to ensure that VA has satifisied its duty to assist the Veteran in the development of his claims.  

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board last remanded the Veteran's claims in February 2010 in order to obtain pertinent treatment records from a VA Medical Center and a VA outpatient clinic, to include the results of a 2004 VA audiological examination referenced in an October 2006 VA audiological examination report.  While the Board observes that records from both the VA Medical Center and the VA outpatient clinic have been obtained and associated with the record, the report of the 2004 fee-based VA examination is not among the records obtained pursuant to the request of the AMC.  On remand, the RO should make appropriate efforts to obtain this examination report and associate it with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all a copy of the 2004 VA audiological examination referenced in an October 2006 VA audiological examination report.  All efforts to obtain these records must be documented in the claims folder.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

 2.  Then, after ensuring any other necessary development has been completed as a consequence of any additional evidence obtained, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


